Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 and 8/26/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 1-7 and 11-21 were previously pending and subject to a non-final office action mailed on July 7, 2021. Claims 1-4, 7, 9-10, 13-14 and 17-19 are amended, claims 5 and 11-12 are left as previously presented, and claims 6, 15-16 and 20-21 are canceled. Claims 1-5, 7, 11-14 and 17-19 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed October 4, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-5, 7, 11-14 and 17-19 has been withdrawn.
Applicant arguments, with respect to the 102/103 rejection has been fully considered and are persuasive. The 35 USC 103/102 of claims 1-5, 7, 11-14 and 17-19 has been withdrawn. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Shoen et al. (U.S. Patent Application Publication No. 2017/0206475), Liu et al. (U.S. Patent Application Publication No. 2016/0321566) and Paul et al. (U.S. Patent Application Publication No. 2012/0290380) as indicated in the July 7, 2021 non-final office action pages 6-20. 
The next closest prior art is “User decision-making and technology choices in the U.S. car sharing market” Published by Massachusetts Institute of Technology in February 9, 2016 discloses a method of routing car reservation requests based on cars sharing vehicles availability. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-5, 7, 11-14 and 17-19.
“wherein the vehicles which are supplied for the vehicle rental service are grouped based on geographical position relationships correlated with the vehicles respectively, and the circuitry is configured to: determine one vehicle of the vehicles as an alternative vehicle, the one vehicle belonging to a same group as a vehicle which is a transportation destination when a notification is received from a terminal of a service user associated with transportation of baggage, the notification indicating that an over-capacity has occurred, the over-capacity being a situation in which the baggage to be transported is not able to be accommodated in the interior of the vehicle which is the transportation destination; and control transmitting, to the terminal of the service user, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZEINA ELCHANTI/Examiner, Art Unit 3628